Case 2:14-cv-06521-KM-JBC Document 121 Filed 01/21/21 Page 1 of 1 PagelD: 2473

CELLI, SCHLOSSBERG, DE MEO, & GIUSTI, P.c.
ATTORNEYS AT LAW
1719 Route 10 East-Suite 102
Parsippany, New Jersey 07054
(973) 292-7500
Fax (973) 539-3359

E-Mail: info@csdglaw.com

Vincent P. Celli, APM Michael J. Schlossberg
NJ & DC (Inactive) Bar (1943-2000)
Fellow American Academy of
Matrimonial Lawyers

Alfonse A. DeMeo
NJ Bar

Katherine E. Giusti
NJ Bar

January 19, 2021

VIA E-FILE

Magistrate Judge James B. Clark, U.S.M.J.
United States District Court

Newark Vicinage

50 Walnut Street

Newark, New Jersey 07101

Re: Clark DeMetro, et. al. vs. National Association of BUNCO, et als.
Docket No.: 2:14~cv-06521-KM-SCM

Dear Judge Clark:

My office represents the Plaintiffs with regard to the above
matter. This matter is currently scheduled for a settlement conference
on January 27, 2021.

Please be advised that I have a previously scheduled domestic
violence trial in the matter entitled Malka vs. Malka in Hudson
County. Therefore, I am respectfully requesting this matter be
adjourned and rescheduled.

By copy of this letter, I am advising my adversaries, Susan
O’Connor, Esq. and Michael s. Fabiani, Esq. of my request.

Kindly advise if my request is granted.

Any and all courtesies extended to me and my client is greatly
appreciated. I remain,
Respectfully submitted,

JS A fuse A. De Meo
Alfonse A. De Meo, Esq.
CC: Client
Susan O’Connor, Esq.
Michael S. Fabiani, Esq.

 
